United States Court of Appeals
                       For the First Circuit


Nos. 14-2173
     14-2224

                COMMODITY FUTURES TRADING COMMISSION,

                Plaintiff, Appellee/Cross-Appellant,

                                 v.

                  JBW CAPITAL, LLC; JOHN B. WILSON,

               Defendants, Appellants/Cross-Appellees.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                               Before

                    Torruella, Lynch, and Barron,
                           Circuit Judges.


     Philip M. Giordano, with whom Siobhan M. Tolan, Giordano &
Company, P.C., and Reed & Giordano, P.A. were on brief, for
appellants.
     Ajay B. Sutaria, Counsel, Commodity Futures Trading
Commission, with whom Jonathan L. Marcus, General Counsel, and
Robert A. Schwartz, Deputy General Counsel, were on brief, for
appellee.


                          January 29, 2016
            LYNCH, Circuit Judge.        In this commodity trading fraud

case brought by the Commodity Futures Trading Commission ("CFTC"

or "Commission") against John B. Wilson and JBW Capital LLC

("JBW"),   the   Massachusetts     federal      district    court        granted   on

summary judgment the CFTC's request for a finding of liability,

and imposed injunctive relief and civil penalties.                 It declined to

award restitution, as measured by loss to pool participants.                       As

a result, both sides have appealed.

            Specifically,      Wilson    and    JBW     contest    the     district

court's    conclusion   that    they    are    liable    under     the    Commodity

Exchange Act ("CEA") for failing to register with the CFTC, in

violation of 7 U.S.C. § 6m(1), and for violating two commodity

fraud provisions, §§ 7 U.S.C. 6b(a)(1) and 6o(1).                 They claim that

there are disputed issues of material fact, that the district court

erred as a matter of law in its analysis of scienter under 7 U.S.C.

§ 6o(1)(A) and (B), and that the district court was required to

give them an evidentiary hearing with regard to remedies and civil

penalties. The CFTC cross-appeals, arguing that the district court

erred in its decision not to award restitution.              We affirm.

                                        I.

            On review of an order granting summary judgment, we

recite the facts "in the light most favorable to the nonmoving

party."    Del Valle-Santana v. Servicios Legales De Puerto Rico,

Inc., 804 F.3d 127, 129 (1st Cir. 2015).                Here, in violation of


                                    - 2 -
the Federal Rules of Appellate Procedure, Wilson and JBW1 have

provided no recitation of the facts with citations to the record,

instead devoting almost their entire brief to simply asserting

there       are    many    issues   of   fact       in    their   argument    section.2

Nonetheless, we have tried to recite the facts from the record in

the light most favorable to Wilson.

                  On July 23, 2007, JBW (which stands for "John B. Wilson")

was registered as a Massachusetts limited liability company. JBW's

Operating Agreement stated that its "specific business purposes

and activities contemplated by the founders of this LLC" included

to   "invest        in    stocks,   bonds,    derivatives,        commodity   futures,

financial futures, stock index futures, options on stocks, and

options on futures."

                  Wilson was listed as the only registered agent in the

Operating Agreement and the Certificate of Organization, and in an

affidavit,          Wilson   said    that    he     was    the    "manager    and   sole


        1 Collectively, Wilson and JBW will be referred to as
"Wilson" unless specified otherwise. JBW is vicariously liable
for Wilson's "act[s], omission[s], or failure[s]."      7 U.S.C.
§ 2(a)(1)(B). See Stotler & Co. v. CFTC, 855 F.2d 1288, 1292 (7th
Cir. 1988).

        2 Federal Rule of Appellate Procedure 28(a)(6) requires "a
concise statement of the case setting out the facts relevant to
the issues submitted for review . . . with appropriate references
to the record." Wilson also violated Federal Rule of Appellate
Procedure 28(e) throughout his brief by not citing to pages of the
appendix for "[r]eferences to the parts of the record contained in
the appendix."



                                            - 3 -
administrator" of JBW.      Wilson was also listed as the only manager

in the Operating Agreement, which said that except as otherwise

specified or provided under state law, "all management decisions

relating to the LLC's business shall be made by and be the sole

responsibility of the Manager."         Wilson testified3 that he was the

only person with trading authority over JBW's account.

            Wilson did not register as a commodity pool operator

("CPO") with the CFTC, nor did he file a notice with the National

Futures     Association     ("NFA")     stating      he     was   exempt    from

registration.      Before    his   tenure     with   JBW,    Wilson   had   been

registered with the NFA from about 2005 to 2006 as an associated

person of Tradex Group LLC.           He also previously had a personal

commodity     futures   account,      which   Wilson      testified   was    not

profitable.

            In September 2007, Wilson's brother and a number of

acquaintances invested in JBW.         Wilson referred to these investors

as "founders."    Their investments were used to create a fund, and

JBW began trading in October 2007, in part using an algorithm

called the "Humphrey Program."         By January 2008, JBW had thirteen

investors and approximately $369,890 in contributions.                According




     3    Wilson became subject to various investigations by
different government entities. He testified in CFTC depositions,
a state "on the record interview," and state administrative
hearings. The record in federal court contains depositions and
examinations from various proceedings at which Wilson testified.


                                   - 4 -
to a CFTC Division of Enforcement investigator, JBW's bank records

showed that between 2007 and 2008, at least twenty-five investors

deposited about $2 million in JBW's bank account.

           Wilson testified that he did not tell his investors that

he "had limited experience trading on commodities," though he

agreed that he "had limited experience."         There was no requirement

that the investors have trading experience, and as far as Wilson

was   aware,   the   investors,   other   than    his   brother,   had   "no

experience in futures trading."       He said that he told some, but

not all, of the investors about the risks involved with commodity

futures trading, and there was no document of any kind given to

investors describing the risks of engaging in commodity futures

trading.

           JBW began trading in October 2007 and stopped trading in

September 2009, and its account at MF Global, Inc., a commodity

broker, was closed in May 2010.       Wilson lost almost $1.8 million

in trades and returned about $227,000 to investors.

           Wilson e-mailed investors with JBW's Net Asset Value

("NAV") on a weekly, biweekly, or quarterly basis.            On at least

four instances, Wilson's e-mails overstated JBW's value.            First,

a December 1, 2007, e-mail stated that as of November 30, 2007,

"Today's NAV" was $159,460.95, while JBW's November 30, 2007, bank

statement listed its "Account Value at Market" as $147,281.51.

Second, a December 21, 2007, e-mail stated that as of December 21,


                                  - 5 -
"Today's NAV" was $180,071.71, while JBW's December 31, 2007, bank

statement listed its account value at market as $177,385.40.4

Third,      a    March   1,    2008,   e-mail     said   that   "Today's    NAV"   was

$566,076.07, while JBW's February 29, 2008, bank statement listed

its account value at market as $553,523.54.                     Fourth, a May 30,

2008, e-mail said that "Today's NAV" was $2,029,271.45, while JBW's

May 30, 2008, bank statement listed its account value at market as

$1,041,399.80.

                 As to this last egregious overstatement, Wilson said

that the amount provided as "Today's NAV" in the May 30, 2008, e-

mail       was   an   "estimate,"      but   he    acknowledged      that   the    word

"estimate" did not appear anywhere in the e-mail.

                 A series of e-mails in September 2008 misrepresented

JBW's value and then tried to explain the misrepresentation.                        On

September 13, 2008, Wilson e-mailed investors that "Today's NAV"

was $2,475,941.00.            However, the e-mail did not include that two

days       earlier    --      on   September      11,    2008   --   JBW    had    lost

$1,045,632.91.           JBW's account value at market on September 13,

2008, was actually about $1,149,628.82.5                   On September 22, 2008,




       4  That account statement reflects that JBW did not
complete any trades from December 21, 2007, through the end of the
month.

       5  This was the account value at market on Friday, September
12, 2008. Wilson testified that he did not remember from where he
got the $2,475,941 number he gave to investors as "Today's NAV."


                                         - 6 -
Wilson e-mailed investors apologizing for not informing them about

the $1 million loss on September 11, stating "I . . . want to

apologize for not reporting the $1M loss of 9/11 in my weekly

report."   Wilson wrote that his "intention was not to deceive but

to 'roll' the loss into the next week and hopefully show some

recovery."    He continued, "[c]learly, a recovery was not the case

because I experienced the second major loss on the following

Monday."       Specifically,    on    September    15,   2008,   JBW   lost

$990,390.00.    In his September 22, 2008, e-mail, Wilson said that

he would send a report later in the month "explain[ing] how [he]

plan[s] to recover from this."        A September 2008 trading statement

listed JBW's account value at market and balance at the end of the

month as $10,943.34.

             On September 30, 2008, Wilson sent investors an e-mail

with the subject "Recovery Plan."            It stated that Wilson would

transfer $200,000 of his "personal funds to the trading account

for the beneficial interest of each investor of record on 9/6/08

(the 'high water mark').       As a result, each investor will recoup

approximately 9% of their loss on day one."          The e-mail included

that "[t]he automated trading program will be modified with a 'stop

loss order' feature to avoid accumulation of losing positions

(which got us in trouble in the first place)."           Wilson also said

that he would segregate contributions from new investors.




                                     - 7 -
          Wilson did transfer $200,000 of his personal funds to

JBW, but he "did not have the time to" modify the trading program

to include a "stop loss order," nor did he segregate the funds

from new investors.

          On September 15, 2008, a new pool participant, Daniel

Mann, invested $100,000 in JBW.6    When Wilson initially spoke to

Mann about the fund in May or June of 2008, the fund was showing

a strong performance.   In September, Wilson told Mann over the

phone that JBW had taken a loss, but he "did not specify what the

loss was" -- which, by September 15, was about $2 million.    Wilson

said that he felt "a moral obligation to tell [Mann] there had

been a loss," but he "told him nothing other than it was a loss.

[Mann] didn't inquire further," and agreed to invest his money

with Wilson "regardless."   When Mann made his investment, Wilson

said to him that the fund was worth about $2 million, which Wilson

knew was inaccurate, but Wilson was afraid that otherwise Mann

would not invest the money.7   Wilson also did not include Mann on

the September 22 e-mail to investors that informed them of the

losses suffered in mid-September.      On September 26, 2008, Wilson




     6    The check for $100,000 was dated September 15, 2008.
Wilson sent an e-mail to Mann on September 17 acknowledging receipt
of the check and saying that he would "be depositing the funds in
the next few days."

     7    JBW's September 15, 2008, "daily commodity statement"
listed its account value at market as $227,550.94.


                               - 8 -
sent an e-mail to Mann, saying that Wilson would "monitor [Mann's]

$100K investment in such a way that if any time the equity fall[s]

10% [Wilson] will insure all funds are in cash, and will contact

[Mann] for further direction."

            JBW suffered further losses after Mann's investment.      On

December 12, 2008, Wilson e-mailed Mann telling him that the NAV

of Mann's investment on that day was $120,867.40.         JBW's balance

at the end of that day was approximately $42,409.           Three days

later, on December 15, 2008, Wilson e-mailed Mann a "Certificate

of Beneficial Interest" dated September 28, 2008.       The Certificate

said that Mann's $100,000 constituted a 3.76% beneficial interest

in JBW.8    On September 28, 2008, around $10,000 was in the fund.

Wilson testified that he had "calculated [Mann's] $100,000 as a

percentage of the high watermark of the fund," which was about

$2.5 million.   He testified that he calculated it this way because

it was his "intent all along . . . to recover the entire fund back

to . . . the 2.3 or $4 million that [he] consider[ed] the high

watermark    with   [his]   own   contribution   of   $200,000   trading

separately and contributing into the fund."       He said "[i]t was a

grievous error on [his] part showing the power of [his] addiction."




     8    If Mann's $100,000 contribution constituted a 3.76% in
JBW, then JBW's value as of September 28, 2008, would have been
about $2,659,574.


                                  - 9 -
In December 2008, JBW lost $92,154.45, leaving its balance and

account value at market at $120,867.40.

          Mann   made    a   second   investment   of   $100,000   around

December 16, 2008.      Wilson testified that before placing Mann's

second investment in the fund, he had told Mann that JBW had

suffered further losses since the first investment but that he had

made up the losses.     However, Wilson also testified that he did

not disclose that JBW had lost more than $2 million in September

2008 and that he did not recall telling Mann that the Certificate

of Beneficial Interest he had sent on December 15, 2008, was

inaccurate.   On February 2, 2009, Wilson e-mailed Mann that Mann's

balance was $224,812.23 on January 31, 2009.        JBW's bank account

statement from January 30, 2009, listed its balance at $278,079.61,

and its account value at market at $198,767.19.9        On February 25,

2009, Mann sent an e-mail to Wilson stating that "of course, [he]

want[s] the same downside limit of 10% loss on the 2nd 100,000

that [he] had on the original 100,000."      Wilson testified that he

did not honor the ten percent stop-loss provision, and Mann's

investment was ultimately lost.




     9    At one point in the record, there is an interview where
Wilson suggests Mann's money could be in a sub-account. He says,
"I'm not -- I'm not positive, but I know -- I may -- I may have
moved the money from the sub account up to the master account, I
can't remember." Wilson makes no mention of this in his briefs,
and, in any event, it does not affect our analysis.


                                 - 10 -
                                 II.

           On September 28, 2012, the CFTC filed a complaint against

Wilson and JBW in the federal district court of Massachusetts,

alleging violations of 7 U.S.C. § 6m(1) (CEA § 4m(1)); 7 U.S.C.

§ 6b(a)(1)(A)–(C) (CEA § 4b(a)(1)(A)–(C)); and 7 U.S.C. § 6o(1)(A)–

(B) (CEA § 4o(1)(A)–(B)).10     The CFTC moved for summary judgment

on   February   27,   2014,   requesting   a   permanent   injunction,

restitution, and civil monetary penalties.        The district court

granted the CFTC's motion for summary judgment in an order dated

May 16, 2014.   CFTC v. Wilson, 19 F. Supp. 3d 352, 364 (D. Mass.

2014).    It granted the CFTC's requests for injunctive relief and

civil penalties and determined that "[i]n the absence of a showing

by the CFTC of any personal gain on Wilson's part as the result of

the fraud, the appropriate measure of a civil penalty is the

statutory per-violation amount, rather than a trebling of the

investors' losses (as the CFTC proposes)."      Id.

           On May 27, 2014, the CFTC filed a motion for partial

reconsideration with respect to restitution, in which it contended

that "under the circumstances of this case as well as First Circuit

precedent, restitution should be calculated by reference to the

customers' losses."    The district court denied the motion in an


     10   The Enforcement Section of the Massachusetts Securities
Division had filed an administrative complaint against Wilson in
2011 for violations of chapter 110A of the Massachusetts General
Laws, the Massachusetts Uniform Securities Act.


                                - 11 -
order dated July 17, 2014.          CFTC v. Wilson, 19 F. Supp. 3d 352,

365–66 (D. Mass. 2014).          It found that "[t]he additional cases

cited by the CFTC neither compel an order of restitution as a

matter of law, nor are the facts of those . . . cases analogous to

those   in    this   case,"   id.   at    365–66,      and   concluded   that     its

disagreement with the CFTC was a "difference of opinion," id. at

366.       On October 5, 2014, the district court issued a final

judgment for a permanent injunction and a civil monetary penalty

in   the    amount    of   $2,860,000.          This   appeal   and   cross-appeal

followed.

                                         III.

             "We     review   orders     for     summary     judgment    de     novo,

assessing the record in the light most favorable to the nonmovant

and resolving all reasonable inferences in that party's favor."

Packgen v. BP Expl., Inc., 754 F.3d 61, 66 (1st Cir. 2014) (quoting

Barclays Bank PLC v. Poynter, 710 F.3d 16, 19 (1st Cir. 2013)).

"Summary judgment is appropriate when 'there is no genuine dispute

as to any material fact and the movant is entitled to judgment as

a matter of law.'"         Id. (quoting Fed. R. Civ. P. 56(a)).               "By its

very terms, this standard provides that the mere existence of some

alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).


                                       - 12 -
A.     Failure to Register as a CPO

            Under 7 U.S.C. § 6m(1), with certain exceptions, "[i]t

shall be unlawful for any commodity trading advisor or commodity

pool operator, unless registered under this chapter, to make use

of the mails or any means or instrumentality of interstate commerce

in connection with his business as such commodity trading advisor

or commodity pool operator."   7 U.S.C. § 6m(1).   Those claiming to

be exempt from this requirement must file an electronic notice

with the NFA.   17 C.F.R. § 4.13(b)(1).   Wilson did not register as

a CPO, nor did he file a notice of exemption with the NFA.   Wilson

agrees that "[i]t is undisputed that JBW Capital was a commodity

pool,"11 and that he did not register as a CPO with the CFTC or

NFA.    He also does not claim he qualifies under any exception to

registration.

            Instead, Wilson contends that there were disputed facts

as to his reliance on and engagement of "several professionals,"

and that "[t]he record below demonstrates that [he] sought out,




       11 As "manager and sole administrator" of this pool,
Wilson, who received funds for the purpose of trading commodity
futures, was a commodity pool operator. See 7 U.S.C. 1a(11)(A)(i).
Wilson was listed as the only registered agent and manager for JBW
in its Operating Agreement, which said that "all management
decisions relating to the LLC's business shall be made by and be
the sole responsibility of the Manager." Wilson was also the only
person with trading authority over JBW's account and made all
"executive decisions." This suffices to qualify Wilson as a CPO.



                               - 13 -
engaged and relied upon the advice of the Professionals."12              We

assume that Wilson has not waived the argument that liability for

failure to register requires scienter.13

            We agree with the district court that "the registration

requirement does not contain a 'state of mind' limitation to

liability."    Wilson, 19 F. Supp. 3d at 360; cf. CFTC v. British

Am. Commodity Options Corp., 560 F.2d 135, 142 (2d Cir. 1977)

(describing § 6m as a "flat prohibition . . . against using the

facilities of interstate commerce to give commodity advice unless

registered" and concluding that the district court had erred in

requiring "proof of fraud or misconduct" to grant an injunction).

We   also   note   that   failure   to   register   under   the   analogous

Securities and Exchange Commission registration provision, 15

U.S.C. § 80b-3(a), has been held to be subject to strict liability.

See, e.g., Sheldon Co. Profit Sharing Plan & Trust v. Smith, 828
F. Supp. 1262, 1284 (W.D. Mich. 1993) (citing SEC v. Blavin, 557


      12  Wilson also argues that there were "Disputed Material
Facts as to the Founders of JBW Capital," which relate to "Wilson's
control of the JBW entity." This argument is meritless; Wilson
does not explain how the "Founders'" involvement with JBW is
relevant to whether Wilson, in his capacity as the manager and the
only registered agent of JBW, violated the CFTC's registration
requirement. See Anderson, 477 U.S. at 247–48.

      13  Wilson has not helped himself by presenting no serious
argument that violation of the CPO registration requirement
requires scienter. Indeed, Wilson does not develop this argument,
even in his reply brief, after the CFTC explicitly said that strict
liability should apply and that Wilson had waived any claim to the
contrary.


                                    - 14 -
F. Supp. 1304 (E.D. Mich. 1983), aff'd, 760 F.2d 706 (6th Cir.

1985)).       Because CPO registration is a strict liability offense,

Wilson cannot raise a reliance on professionals defense, even

granting him the questionable factual assumption that such a

defense would be available in his case.                   We affirm the district

court's decision that Wilson is liable under § 6m(1).

B.   Commodity Fraud

              Wilson     was   held      liable   under    two   commodity      fraud

provisions: (1) 7 U.S.C. § 6b(a)(1), a general fraud provision,

which makes it unlawful "for any person, in or in connection with

any order to make, or the making of, any contract of sale of any

commodity," inter alia, to cheat, defraud, willfully make a false

report or statement, or willfully deceive or attempt to deceive

another person "in regard to any order or contract";14 and (2) 7

U.S.C.    §     6o(1),    "a      parallel   statute      forbidding   fraud     and

misrepresentation by commodity trading advisors" and CPOs.                       See

Stotler & Co. v. CFTC, 855 F.2d 1288, 1291 (7th Cir. 1988).                     Under

§ 6o(1), it is unlawful for a CPO, inter alia, to "employ any

device, scheme, or artifice to defraud any client or participant

or   prospective         client     or   participant"      or    "engage   in    any

transaction, practice, or course of business which operates as a


     14   Prior to June 18, 2008, these provisions fell under 7
U.S.C. § 6b(a)(i)-(iv).   See CFTC Reauthorization Act of 2008,
Pub. L. No. 110-246, § 13102, 122 Stat. 2189, 2194–95 (2008). We
refer to the current version of 7 U.S.C. § 6b.


                                         - 15 -
fraud or deceit upon any client or participant or prospective

client or participant."   7 U.S.C. § 6o(1)(A)–(B).

          1.   7 U.S.C. § 6b(a)

          Liability attaches under 7 U.S.C. § 6b(a) when there is

"(1) the making of a misrepresentation, misleading statement, or

a deceptive omission; (2) scienter; and (3) materiality."       CFTC v.

Hunter Wise Commodities, LLC, 749 F.3d 967, 981 (11th Cir. 2014)

(quoting CFTC v. R.J. Fitzgerald & Co., 310 F.3d 1321, 1328 (11th

Cir. 2002)).   Wilson does not dispute the elements required to

prove a violation of § 6b(a).

          Wilson does raise numerous issues with the district

court's determination that based on the undisputed facts, Wilson

violated this anti-fraud provision.      These claims are meritless.

          Wilson   clearly   made   numerous   false   and   misleading

statements and reports, including those in his e-mails to investors

about "Today's NAV," those about his recovery plan, and those in

his communications to Mann about Mann's investment. Indeed, Wilson

acknowledges that "[t]he evidence showed that Wilson sent certain

emails to Investors, which were incomplete or inaccurate in several

respects."15


     15   Later in his brief, Wilson appears to abandon this
position and contend -- without identifying any record evidence to
support his assertion -- that "the CFTC has failed to submit any
material, undisputed evidence of a misrepresentation in value in
Wilson's periodic emails. The record of this case demonstrates
that Mr. Wilson did not misrepresent the value of JBW Capital in


                                - 16 -
            As to scienter, Wilson argues that the record does not

show "knowing misconduct or severe recklessness," and so does not

support a finding of scienter. Our circuit has held that liability

under § 6b can be found based on recklessness. See First Commodity

Corp. of Boston v. CFTC, 676 F.2d 1, 4, 6–7 (1st Cir. 1982)

(explaining that § 6b has a "specific willfulness, or 'scienter'

requirement," id. at 4, and that "willful" behavior includes

"reckless" actions in the commodities fraud context, id. at 6–7).

"A 'reckless' misrepresentation is one that departs so far from

the standards of ordinary care that it is very difficult to believe

the speaker was not aware of what he was doing."                Id. at 6–7.

There is ample evidence in the record for us to determine that

Wilson    acted   recklessly,   without    reaching   whether    he   did   so

knowingly.16




his periodic emails, and reported an accurate valuation of a
fluidly priced security to a marked-to-market value." We agree
with the CFTC that the "fluidly priced security" argument is
meritless, as Wilson had daily statements with JBW's value.
Further, the evidence in the record demonstrates that Wilson made
other false or misleading statements to investors, including an e-
mail on September 13, 2008, not informing investors about the
losses suffered two days earlier -- a fact that Wilson acknowledged
he did not tell investors, and made a number of inaccurate
statements to Mann, including one in which Wilson acknowledged he
gave Mann a "fictitious" number.

     16    Parts of the record suggest that some of Wilson's false
statements to investors were a result of his "addiction." Wilson
makes no argument in his brief suggesting his "addiction" should
serve as a defense to scienter, and any such argument would be
meritless.


                                  - 17 -
          For example, Wilson testified that the September 13,

2008, e-mail stating that "Today's NAV" was $2,475,941 was an

intentional     statement   and     admitted      that    the    e-mail   was

"[a]bsolutely    not"   accurate   when     it   was   sent   out.   He   also

characterized the amount provided as "Today's NAV" in the May 30,

2008, e-mail as an "estimate" even though the word "estimate" did

not appear anywhere in the e-mail.          Further, Wilson admitted that

when he told Mann what percentage Mann's investment was of the

fund in 2008, he gave Mann "a fictitious number" -- "it was

basically $100,000 of two and a half million."            He admitted he did

not tell Mann that there was in fact not $2 million in the fund

because of "[f]ear, simple as that" and a concern that Mann would

not invest the money if he learned the truth.                 Further, Wilson

acknowledged that he needed Mann's money to help regain the losses

JBW had suffered.       Wilson admitted that when he received funds

from Mann and told Mann that he would deposit the funds in the

next few days, he did not tell him about the losses that JBW

suffered in the preceding days.       Wilson said that he "incorrectly

based" Mann's beneficial interest in the company as stated in the

Certificate of Beneficial Interest "on the high watermark of the

fund . . . [b]ecause [his] intent all along was to recover the

entire fund back to the 2.3 or $4 million that [he] consider[ed]

the high watermark . . . .     It was a grievous error on [his] part

showing the power of [his] addiction."


                                   - 18 -
              Wilson      protests     that    he    must       have    lacked    scienter

because "if [he] had intended to act fraudulently, he would have

liquidated his own position in JBW long before . . . September

2008."      This argument fails.         Wilson could have acted recklessly,

whether or not intentionally, with regard to false or misleading

statements, even as his money remained in the fund.                          Indeed, his

own testimony explains that he made the misrepresentations in order

to attract and retain investors.               Wilson admitted that he did not

tell Mann about the losses incurred because of "fear" Mann would

not invest in the fund otherwise.                   Wilson's e-mail to investors

explaining why he failed to inform them of the September 11, 2008,

loss    revealed      a   similar      motivation     of    not        wanting   to     scare

investors.        He wrote that his "intention was not to deceive but to

'roll'      the    loss   into   the    next   week       and    hopefully       show    some

recovery.         Clearly, a recovery was not the case . . . ."                    Whether

or   not     Wilson's     "intention"      was      "to    deceive"       investors,       he

knowingly sent an e-mail that he admitted understated JBW's actual

value on September 13, 2008.17

              The cases that Wilson relies on from the securities

context to support his claim that he lacked scienter because his




       17 To the extent Wilson is arguing that he relied on
professionals   to  comply   with  "regulatory  and  compliance
requirements," this claim fails, as he points to nothing in the
record suggesting he consulted with anyone before making the
inaccurate statements at issue.


                                         - 19 -
money remained in the fund do not apply here.                     In In re Worlds of

Wonder    Securities       Litigation,       the    Ninth    Circuit     affirmed      the

district court's grant of summary judgment to the defendants with

regard to the plaintiffs' claims under § 10(b) and Rule 10b-5 of

the 1934 Securities Exchange Act.              35 F.3d 1407, 1424–28 (9th Cir.

1994).       With regard to one group of defendants, the company's

officers, the court found that "[t]he plaintiffs produced no direct

evidence of any scienter on the part of the [officer defendants]"

and instead sought to "rely on speculative inferences that arise

from the [officer defendants'] allegedly suspicious conduct."                          Id.

at   1425.      There,     the   court    found      that    "[t]he    detailed        risk

disclosure in the . . . [p]rospectus negates an inference of

scienter."      Id.   With regard to another group of defendants, the

directors and major shareholders, the court noted that it was faced

with "mere speculation and conclusory allegations."                         Id. at 1427

(quoting In re Worlds of Wonder Sec. Litig., 814 F. Supp. 850, 871

(N.D. Cal. 1993)).          It then found that under the facts of that

case, "[e]ven if the evidence was sufficient to permit an inference

that     one   or   more    of   the     defendants         had   access     to   inside

information, the defendants' actual trading would conclusively

rebut an inference of scienter."                   Id.   As to the directors and

major    shareholders,       there     was    no    evidence      that      any   of    the

defendants     intentionally       or    recklessly         engaged    in    fraudulent

conduct, only that the defendants had access to "undisclosed


                                         - 20 -
adverse,    material        information"     when   they    sold     the   company's

securities.       Id.       Here, however, Wilson's own statements viewed

most favorably to him provide direct evidence not only that he had

accurate information about JBW's performance but also that he

intentionally      or       recklessly    withheld    that        information     from

investors, in at least one instance out of fear of losing a

potential investor.           And so, the fact he kept his funds in JBW

cannot rebut a finding of scienter here.

             As   to    materiality,        there    is    no     doubt    that    the

misrepresentations were material.                 A statement or omission is

material "if there is a substantial likelihood that a reasonable

[investor] would consider it important" in making an investment

decision.     See TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438,

449 (1976).        Here, it is clear that there was a substantial

likelihood    that      a    reasonable    investor       would    have    considered

information about "Today's NAV," the value of the fund on the

market, and the recovery plan as important to his or her investing

decisions.    See Bruhl v. Price Waterhousecoopers Int'l, 257 F.R.D.
684, 697 (S.D. Fla. 2008) ("The fact that a hedge fund investor

would consider factors other than the NAV statements, or the fact

that some investors would have access to different data, does not

eliminate the NAV statements as a relevant and material matter to

be considered in the investment calculus."); SEC v. Princeton Econ.

Int'l Ltd., 73 F. Supp. 2d 420, 424 (S.D.N.Y. 1999); cf. R.J.


                                         - 21 -
Fitzgerald & Co., 310 F.3d at 1332 ("Given the extremely rosy

picture for profit potential painted . . . , a reasonable investor

surely would want to know -- before committing money to a broker

-- that 95% or more of RJFCO investors lost money.").

          Wilson suggests that the inaccurate statements were

immaterial because "the evidence is undisputed that no Member of

JBW Capital sought to buy or sell his or her membership interests

in JBW, or attempt[ed] to buy or sell such JBW membership interest,

in reliance of such emails and in contravention to the provisions

of the Operating Agreement," and "[t]he evidence submitted by the

CFTC demonstrated that none of the Investors pulled their funds in

September 2008."     Similarly, Wilson argues that "[t]he evidence

showed that not only were these events disclosed to Mann, but that

he continued to hold his investment for months after disclosure,

thereby ratifying the transactions."

          However, reliance is not an element required to prove a

violation of § 6b(1).   See Slusser v. CFTC, 210 F.3d 783, 786 (7th

Cir. 2000) (suggesting that the actions proscribed by § 6b(a) "may

be condemned . . . without proof of reliance"). Wilson's arguments

therefore miss the mark because they do not address whether his

misrepresentations    were   material   but   instead   discuss   whether

investors actually acted on material information or omissions.

          Finally, Wilson asserts that the district court erred in

granting summary judgment on the commodity fraud provisions "due


                                - 22 -
to the absence of material, undisputed evidence that demonstrated

any misrepresentation of the Appellants was 'in connection with'

any order to [m]ake, or making, a future contract."    See 7 U.S.C.

§ 6b(a)(1).    He contends that "there [were] no transactions which

were 'in connection with'" the September 2008 e-mails.   This claim

fails     as   well.      Wilson   concedes    that   "[a]ctionable

misrepresentations include those made to persons when soliciting

funds."    See Saxe v. E.F. Hutton & Co., 789 F.2d 105, 110–11 (2d

Cir. 1986); Hirk v. Agri-Research Council, Inc., 561 F.2d 96, 103–

04 (7th Cir. 1977).      And Wilson admitted that he made false

representations to Mann out of "fear, simple as that" that Mann

would not invest his money otherwise, and that he needed Mann's

money to regain losses JBW incurred.     This statement alone would

be sufficient to find a violation of § 6b(a), as it was "in

connection with . . . the making of, [a] contract of sale of [a]

commodity."    7 U.S.C. § 6b(a)(1).     How many misrepresentations

there were does not change our affirmance, as Wilson does not

sufficiently raise a challenge to the amount of civil monetary

penalties imposed.18   See United States v. Zannino, 895 F.2d 1, 17

(1st Cir. 1990).


     18   Wilson does argue that the district court erred by
denying his "request for an evidentiary hearing as to relief,
including civil penalties and injunctive relief." However, Wilson
does not explain what an evidentiary hearing would provide on a
motion for summary judgment that could not be introduced through
stipulations or other written submissions.


                               - 23 -
             Further,   other    circuits'       case   law   makes    clear     that

"[t]he plain meaning of [§ 6b's] broad language cannot be ignored."

Hirk, 561 F.2d at 104 (explaining that "[b]y its terms, Section

[6b] is not restricted in its applications to instances of fraud

or deceit 'in' orders to make or the making of contracts," id. at

103–04, but also "encompasses conduct 'in or in connection with'

futures transactions," id. at 104); see R&W Tech. Servs. Ltd. v.

CFTC, 205 F.3d 165, 173 (5th Cir. 2000) (examining the legislative

history of § 6b and concluding that the provision should be

construed "broadly rather than narrowly").

             Wilson's      knowingly    or      recklessly    issuing       "account

statements    that   fraudulently       misrepresented        the    NAV"   of   pool

participants' investments also violated § 6b(a).                      See CFTC v.

Arjent Capital Mkts. LLC, No. 12-CV-1832, 2013 WL 3242648, at *5

(S.D.N.Y. Mar. 19, 2013); see also CFTC v. PMC Strategy, LLC, 903
F. Supp. 2d 368, 377 (W.D.N.C. 2012) ("Delivering, or causing the

delivery     of,   false    account     statements      to    pool    participants

constitutes a violation of the [Commodity Exchange] Act . . . .");

cf. Princeton Econ. Int'l Ltd., 73 F. Supp. 2d at 422–24 (finding

that letters overstating the accounts' NAV "certainly were in

connection with later 'sales'").19


     19   As for Wilson's remaining contentions -- ranging from
claims that accountant Lillian Gonzalez's testimony provides
material facts in dispute to claims that Mann's testimony creates
material facts in dispute -- these do not raise genuine issues of


                                       - 24 -
          2.   7 U.S.C. § 6o(1)

          Under § 6o(1), it is unlawful, inter alia, for a CPO

"(A) to employ any device, scheme, or artifice to defraud any

client or participant or prospective client or participant; or (B)

to engage in any transaction, practice, or course of business which

operates as a fraud or deceit upon any client or participant or

prospective client or participant."     7 U.S.C. § 6o(1)(A)–(B).

Wilson agrees that § 6o(1) "is a comparable provision [to § 6b(a)]

regarding fraud and misrepresentations only by CPOs and [commodity




material fact relevant to whether Wilson violated the commodity
fraud provisions. See Anderson, 477 U.S. at 247–48. For example,
Mann's background as an experienced investor who conducted due
diligence on JBW prior to investing does not change our analysis
of whether Wilson made materially false or misleading statements
with scienter. "[T]he substantive law will identify which facts
are material.    Only disputes over facts that might affect the
outcome of the suit under the governing law will properly preclude
the entry of summary judgment.        Factual disputes that are
irrelevant or unnecessary will not be counted." Id. at 248.
          To the extent Wilson is asserting an affirmative defense
of "ratification," this claim fails as well. As an initial matter,
other than one Delaware Chancery Court opinion from 1930, Wilson
provides no support for his argument that ratification applies as
a defense in CFTC enforcement actions. Either way, his argument
fails on the merits, as other than one e-mail in September 2008
-- which did not even disclose the full amount of the losses --
and the oblique reference in his brief to "disclosures to Mr. Mann
in January and February of 2009," Wilson points to no evidence in
the record appendix that demonstrates that he indeed disclosed the
extent of his misrepresentations to investors.
          Wilson's argument that "the District Court erred in that
the Investors of JBW Capital have waived their right to rescission
due to the failure to bring a claim within the statute of
limitations" for tort-based claims in Massachusetts is irrelevant
to the CFTC's action under the CEA.



                              - 25 -
trading advisors]."       The major differences between § 6b(a) and

§ 6o include (1) that § 6o(1) requires "use of the mails or any

means or instrumentality of interstate commerce"; and (2) § 6o(1)

applies specifically to commodity trading advisors and CPOs.              See

Princeton Econ. Int'l Ltd., 73 F. Supp. 2d at 424.20

           Wilson was a CPO. He has admitted to using the telephone

and e-mails as an officer of JBW.            That ends the matter.        Cf.

Stotler & Co., 855 F.2d at 1291 (explaining that § 6o "is a parallel

statute   [to   §   6b]   forbidding    fraud   and   misrepresentation    by

commodity trading advisors").

                                       IV.

           We review "a district court's decision to grant or

withhold an equitable remedy . . . for abuse of discretion." State

St. Bank & Trust Co. v. Denman Tire Corp., 240 F.3d 83, 88 (1st




     20   Wilson challenges the district court's statement that
§ 6o(1)(B) does not require proof of scienter. Our circuit has
stated that § 6o "does not depend on scienter," and that the
"provision outlaws conduct that merely 'operates' as a fraud, and
thus suggests that scienter is not the sine qua non of all
statutory liability for 'fraud.'" First Commodity Corp. of Boston,
676 F.2d at 6; see also Messer v. E.F. Hutton & Co., 847 F.2d 673,
679 (11th Cir. 1988) (per curiam) (noting that the language of
§ 6o(1)(B) tracks Securities Act of 1933 § 17(a)(3) and Investment
Advisers Act § 206(2), "which have been interpreted as not
requiring proof of scienter" and finding "no reason to distinguish
the interpretations of these analogous statutory provisions from
the interpretation of Section 6o(1)(B)").     We need not address
Wilson's argument here further because, as discussed above, we
find that the facts taken most favorably to Wilson demonstrate he
had scienter with regard to a number of the misrepresentations.



                                  - 26 -
Cir. 2001).    Under 7 U.S.C. § 13a-1(d)(3), the court may impose

equitable remedies including restitution and disgorgement.        7

U.S.C. § 13a-1(d)(3).

            To be clear, restitution, as the CFTC seeks it, includes

total losses suffered by the victims.    Disgorgement is limited to

"the amount with interest by which the defendant profited from his

wrongdoing."    SEC v. MacDonald, 699 F.2d 47, 54 (1st Cir. 1983)

(en banc) (quoting SEC v. Blatt, 583 F.2d 1325, 1335 (5th Cir.

1978)).     While some of the language used by the district court

appears not to recognize the distinction,21 in the end we believe

its decision not to award restitution to the victims rested on

different grounds.     The court did not, as the CFTC asserts, hold

it lacked authority to order restitution, but rather explained

that it was not compelled to order restitution in light of the

CFTC's presentation.

            In its memorandum and order on the CFTC's motion for

summary judgment, the district court stated, "[i]n the absence of

a showing by the CFTC of any personal gain on Wilson's part as the

result of the fraud, the appropriate measure of a civil penalty is

the statutory per-violation amount."     Wilson, 19 F. Supp. 3d at

364.    In a footnote, it said that the CFTC requested disgorgement

and restitution, and that "the court's jurisdiction under [7 U.S.C.


       21 We urge the district court to more clearly define these
concepts in the future.


                                - 27 -
§] 13a-1 includes equitable remedies such as disgorgement and

restitution."   Id. at 364 n.16.    It then went on to quote FTC v.

Verity Int'l Ltd., 443 F.3d 48 (2d Cir. 2006), and say, "the

appropriate measure for restitution here is 'the benefit unjustly

received by the defendants.'"    Wilson, 19 F. Supp. 3d at 364 n.16

(quoting Verity, 443 F.3d at 67).        The district court explained

that "no evidence has been presented with regard to the amount of

retained profits or ill-gotten gains. The court therefore declines

to enter an order of restitution."       Id.

          The CFTC filed a motion for partial reconsideration of

the judgment with respect to restitution, arguing that the district

court erred as a matter of law by relying on Verity, a case that

our circuit has explained represents "an exception limited to the

situation 'when some middleman not party to the lawsuit takes some

of the consumer's money before it reaches a defendant's hands.'"

FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1, 14 (1st Cir. 2010)

(quoting Verity, 443 F.3d at 68).    In its memorandum and order on

the CFTC's motion for partial reconsideration, the district court

stated that this "First Circuit precedent essentially affirm[s]

the discretion of a district court to fashion a remedy tailored to

the facts of a given case."     Wilson, 19 F. Supp. 3d at 365.    The

district court explained that it "was not persuaded by the CFTC's

argument that restitution should be awarded," and quoting Trabal

Hernandez v. Sealand Servs. Inc., 230 F. Supp. 2d 258, 260 (D.


                                - 28 -
P.R. 2002), referred to its disagreement with the CFTC as "a

difference of opinion."        Id. at 366.

             On appeal, the CFTC maintains that the district court

erred as a matter of law and so abused its discretion by concluding

restitution was unavailable.           We disagree.      Our reading of the

district court's decision is that it viewed its decision not to

award restitution as an exercise of discretion -- not that it

lacked authority to do so.           In Direct Marketing, we explained in

the context of deceptive advertising that "the law allows for broad

discretion in fashioning a remedy." 624 F.3d at 14.    And that is

what the district court did.         It explained that under the facts of

this case, where the CFTC presented "no evidence . . . with regard

to   the   amount   of    retained    profits    or   ill-gotten    gains,"   it

"declines to enter an order of restitution."             Wilson, 19 F. Supp.
3d at 364 n.16.          Indeed, the district court clarified that its

decision was a matter of discretion when, in its decision on the

CFTC's     motion   for    reconsideration,      it   explained    that   Direct

Marketing "essentially affirm[s] the discretion of a district

court to fashion a remedy tailored to the facts of a given case."

Id. at 365.

             The CFTC has argued to us that the error was one of law,

an argument we have rejected.          It has otherwise not argued on the

facts how this choice not to order restitution was an abuse of

discretion, other than saying other courts have chosen to grant


                                     - 29 -
restitution in similar circumstances.   In the absence of such an

argument, we cannot say there was an abuse of this discretion.

          We affirm the district court's grant of summary judgment

and the relief it ordered.




                             - 30 -